Case 18-10300-mdc            Doc 133      Filed 07/02/21 Entered 07/02/21 14:43:33                    Desc Main
                                         Document Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Shahzad Saleem
                                  Debtor(s)                                           CHAPTER 13

PENNSYLVANIA HOUSING FINANCE AGENCY
                      Movant
          vs.                                                                     NO. 18-10300 MDC

Shahzad Saleem
                                  Debtor(s)
                                                                            11 U.S.C. Sections 362 and 1301
Attiya Saleem
                                  Co-Debtor

William C. Miller Esq.
                                  Trustee

                                                    ORDER

         AND NOW, this 2nd day of                July    2021 at Philadelphia, upon failure of Debtor(s) and the
 Trustee to file and Answer or otherwise plead, it is:
         ORDERED THAT: The Motion for Relief from the Automatic Stay of all proceedings is granted and
 the Automatic Stay of all proceeding, as provided under Section 362 of the Bankruptcy Abuse Prevention and
 Consumer Protection Act of 2005 (The Code), 11 U.S.C. Section 362 and the Co-Debtor Stay under Section
 1301 of the Bankruptcy Code, is modified with respect to the subject premises located at 1142 Bingham
 Street, Philadelphia, PA 19115 (“Property), so as to allow Movant, its successors or assignees, to proceed
 with its rights and remedies under the terms of the subject Mortgage and pursue its in rem State Court
 remedies including, but not limited to, taking the Property to Sheriff’s Sale, in addition to potentially pursuing
 other loss mitigation alternatives including, but not limited to, a loan modification, short sale or deed-in-lieu
 of foreclosure.




                                                                                Magdeline D. Coleman
                                                                                Chief U.S. Bankruptcy Judge
